EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sal Bezos on 17 February 2021.

The application has been amended as follows: 
1.	(Currently Amended) A computer implemented method, comprising:
migrating, by one or more computing devices, a source database table at a source database system to a target database table at a target database system;
configuring, by the one or more computing devices, the source database system to log changes to the source database table to a log concurrent with the migrating, wherein the log is configured to replay the changes to the target database table upon conclusion of the migrating; and
creating, by the one or more computing devices, a replacement view table at the target database system, wherein the replacement view table provides access to current data from the source database table and the target database table concurrent with the migrating.

8.	(Currently Amended) A system, comprising:
a memory configured to store operations; and

migrating a source database table at a source database system to a target database table at a target database system,
configuring the source database system to log changes to the source database table to a log concurrent with the migrating, wherein the log is configured to replay the changes to the target database table upon conclusion of the migrating, and
creating a replacement view table at the target database system, wherein the replacement view table provides access to current data from the source database table and the target database table concurrent with the migrating.

8.	(Currently Amended) A computer readable storage device having instructions stored thereon execution of which, by one or more processing devices, causes the one or more processing devices to perform operations comprising:
migrating a source database table at a source database system to a target database table at a target database system;
configuring the source database system to log changes to the source database table to a log concurrent with the migrating, wherein the log is configured to replay the changes to the target database table upon conclusion of the migrating; and
creating a replacement view table at the target database system, wherein the replacement view table provides access to current data from the source database table and the target database table concurrent with the migrating.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Romanovski. How to Migrate High-Load Tables With Zero Downtime Using Background Jobs and SQL Views (hereinafter "Romanovski") appears to be the closest prior art to the instant invention. Romanovski teaches a migration, and creating a view (Romanovski pg. 3, "view cars") that provides access to current data from the source database table (Romanovski pg. 3, "cars_old") and the target database table (Romanovski pg. 3, "cars_new"). Romanovski differs from the claimed invention in that it does not have a log as claimed. Rather, updates (Romanovski pg.4, "delete from cars_old where id = old.id; insert into cars_old values .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/Primary Examiner, Art Unit 2159